IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-11183
                           Summary Calendar



RAFAEL MESA QUINTANA,

                                           Plaintiff-Appellant,

versus

JOHN DOE, Driver of Vehicle;
DALE STORY, Director of
Transportation,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 7:00-CV-179-R
                          - - - - - - - - - -
                            August 23, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

         Rafael Mesa Quintana, Texas prisoner # 482124, appeals the

district court’s denial of his motion to proceed in forma

pauperis (IFP) on appeal following the dismissal of his 28 U.S.C.

§ 1983 action for failure to state a claim.    By moving for IFP

status, Quintana is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is frivolous and is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11183
                                -2-

     Quintana has failed to show that the claims that were

dismissed present nonfrivolous issues for appeal.   Accordingly,

the district court’s order certifying that the appeal is

frivolous is upheld.   Quintana’s request for IFP status is

DENIED, and his appeal is DISMISSED as frivolous.    See id. at 117

F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), as does the

district court’s dismissal.    See Adepegba v. Hammons, 103 F.3d
383, 385-87 (5th Cir. 1996).   Quintana is warned that if he

accumulates one more “strike” pursuant to 28 U.S.C. § 1915(g), he

may not be able to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING

ISSUED.